Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10th August 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Objections
Claim 16 is objected to because of the following informalities: 
Please amend “mains power” into -- main power --.  
Appropriate correction is required.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is recites the limitation “the residential gateway” in line 5. There is insufficient antecedent basis for this limitation in the claim.
---------- ---------- ----------
Double Patenting
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,088,758 B2 (the ‘758 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the ‘758 patent parent claims.
The ‘758 patent independent claims 1, 9, 12 and 14 cite:Claim 1. a system, comprising:  	a residential gateway comprising a gateway circuit to provide communication gateway functions and a first connector, wherein the first connector includes a universal serial bus Type-C connector, a broadband termination unit physically separate from the residential gateway and comprising a broadband termination circuit to terminate a broadband connection from a broadband network and a second connector, wherein the residential gateway serves as an interface between customer premises equipment devices and the broadband termination unit, a cable coupled directly to the first connector and directly to the second connector, wherein the residential gateway and the broadband termination unit are configured to communicate data via the cable, and wherein electrical power is supplied, via the cable, by either the broadband termination unit or the residential gateway.
Claim 9. a broadband termination unit terminating a broadband connection from a broadband network, comprising:  	a broadband termination circuit configured to communicate data to and from a broadband network connection, a universal serial bus Type-C connector, a data communication circuit configured to communicate data via the connector, and a voltage converter coupled to the connector and configured to generate a voltage at the connector that facilitates both communication with a residential gateway via the connector and supply of power via the connector to the residential gateway, wherein the residential gateway serves as an interface for customer premises equipment devices and the broadband termination unit.
Claim 12. a residential gateway device, comprising:  	a connector, a gateway circuit coupled to the connector, and a voltage converter coupled to the connector and configured to generate an internal supply voltage supplying the residential gateway device based on a voltage at the connector, wherein the voltage is supplied, via a universal serial bus Type-C cable, to a broadband termination unit that is physically separate from the residential gateway device, wherein the broadband termination unit terminates a broadband connection from a broadband network and the residential gateway device serves as an interface for customer premises equipment devices and the broadband termination unit.
Claim 14. a method, comprising:  	providing a residential gateway, providing a broadband termination unit separate from the residential gateway, communicating between the residential gateway and the broadband termination unit via a cable having at least one universal serial bus Type-C connector, and supplying the residential gateway with power via the cable by the broadband termination unit, wherein the broadband termination unit terminates a broadband connection from a broadband network and the residential gateway serves as an interface for customer premises equipment devices and the broadband termination unit.
	The current application independent claims 1, 18, 20 and 21 cite:
Claim 1. a system, comprising:  	a communication circuit to provide communication functions and a connector, wherein the connector includes a universal serial bus Type-C connector, the system being configured to electronically couple with a device that is physically separate from the system, wherein the system is configured to electronically couple to the device via a cable coupled directly to the connector, wherein the system and the device are configured to communicate data via the cable, and wherein electrical power is supplied, via the cable, by either the system or the device.
Claim 18. an apparatus, comprising:  	a communication circuit configured to communicate data to and from a broadband network connection, a universal serial bus Type-C connector, a data communication circuit configured to communicate data via the connector, and a voltage converter coupled to the connector and configured to generate a voltage at the connector that facilitates both communication with a device via the connector and supply of power via the connector to the device.Claim 20. a system, comprising:  	a connector, a communication circuit coupled to the connector, and a voltage converter coupled to the connector and configured to generate an internal supply voltage supplying the residential gateway device based on a voltage at the connector, wherein the voltage is supplied, via a universal serial bus Type-C cable, to a device that is physically separate from the system.

Claim 21. a method, comprising:  	providing a communication connector at a first device, wherein the communication connector includes a universal serial bus Type-C connector; enabling electronic communication, via the communication connector, with a second device; and providing power, from the first device to the second device, via the universal serial bus Type-C connector.

Based on the comparisons above, the ‘758 patent clearly shows (see underlined portions) more specific mentioning of parts “residential gateway,” “broadband termination unit/circuit,” “broadband connection” and “customer premises equipment” terms to specify which of the parts perform which functions than the current application. 
Otherwise, the ‘758 patent set claims essentially the same structures, though broadened in the current application set, in both sets of independent claims.

The current application dependent claims 2 – 17 and 19 also claim essentially the same features as ‘the 758 patent dependent claims 2 – 8, 10, 11, 13 and 15 – 17.

Therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9, 14, 15, 16, 18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al (US 2019/0129872 A1).
Claim 1. Xu shows a system (fig. 1), comprising:  	a communication circuit (fig. 1: processor 111) to provide communication functions ([0021]) and  	a connector, wherein the connector includes a universal serial bus Type-C connector (fig. 5), the system being configured to  	electronically couple with a device that is physically separate from the system (fig. 1: device 110 Type-C controller 113 connects to device 120 processor 121 via USB cable 130), wherein the system is configured to  	electronically couple to the device via a cable coupled directly to the connector (see above), wherein the system and the device are configured to communicate data via the cable, and wherein electrical power is supplied, via the cable, by either the system or the device ([0022]: determining, by a first device, that a USB cable is connected to a USB Type-C interface of the first device; determining, by the first device, a role configuration type supported by a second device, where a USB Type-C interface of the second device is connected to the USB Type-C interface of the first device by using the other terminal of the USB cable; and establishing, by the first device, a USB connection to the second device based on a role configuration type supported by the first device and the role configuration type supported by the second device, where each role configuration type is one of a dual role port device, a downstreaming facing port DFP device, or an upstreaming facing port UFP device… when a cable is connected to the USB Type-C interface of the first device, the first device can determine the role configuration type supported by the connected second device, and establish the USB connection between the devices based on the role configuration types of the first device and the second device).
Claim 18. Xu shows an apparatus (fig. 1), comprising:  	a communication circuit (fig. 1: processor 111)  configured to  	communicate data to and from a broadband network connection, a universal serial bus Type-C connector (fig. 5),  	a data communication circuit (fig. 1: Type-C controller 113) configured to communicate data via the connector (fig. 1: USB cable 130), and a voltage converter coupled to the connector (fig. 4: USB Type-C socket) and configured to  	generate a voltage at the connector that facilitates both communication with a device via the connector ([0041]: the CC1 or CC2 pin of the USB Type-C interface 112 is configured to implement a configuration channel function defined in the USB Type-C specification and a function stipulated in the USB power delivery) and supply of power via the connector to the device ([0041]: the device 110 may supply power to a secondary device).
Claim 21. Xu shows a method (abstract; [0021]), comprising:  	providing a communication connector at a first device (fig. 1: Type-C controller 113), wherein  	the communication connector includes a universal serial bus Type-C connector (fig. 5);  	enabling electronic communication, via the communication connector, with a second device (fig. 1: device 110 Type-C controller 113 connects to device 120 processor 121 via USB cable 130); and  	providing power, from the first device to the second device ([0041]: the CC1 or CC2 pin of the USB Type-C interface 112 is configured to implement a configuration channel function defined in the USB Type-C specification and a function stipulated in the USB power delivery), via the universal serial bus Type-C connector ([0041]: the device 11 0 may supply power to a secondary device).
---------- ---------- ----------
Claim 2. Xu shows the system of claim 1, wherein a supply voltage amount of the electrical power is adjustable ([0074]: low and high levels of voltage).
Claim 3. Xu shows the system of claim 2, wherein a supplier of the electrical power is configured to increase an amount of the electrical power ([0075]: variable voltages – increase or decrease of power).
Claim 4. Xu shows the system of claim 3, wherein the supplier of the electrical power includes a particular power channel that is capable to carry the increase in the amount of the electrical power ([0075]: variable voltages – increase or decrease of power).
Claim 5. Xu shows the system of claim 1, wherein the electrical power is used, at least partially, to charge a battery ([0057]: when the first device is a device at a relatively low battery level, if a role randomly allocated to the first device is a primary device, and a role randomly allocated to the second device is a secondary device, the first device needs to charge the second device).
Claim 6. Xu shows the system of claim 1, wherein the electrical power used at both the supplier of the electrical power and at the receiver of the electrical power ([0059]: the first device and the second device each may be configured as a primary device or a secondary device, if the role information that is of the first device and the second device during establishment of the first USB connection is that the first device is a primary device and the second device is a secondary device, the first device needs to supply power to the second device after the first USB connection is established).
Claim 7. Xu shows the system of claim 1, wherein in a first situation, the system is configured to provide the electrical power to the device, and wherein in a second situation, the device is configured to provide the electrical power to the system ([0059]: if the first device is a device at a relatively low battery level, the user of the first device may determine that the role configuration information is changing the role information that is of the first device and the second device during establishment of the first USB connection, in other words, the role of the first device is configured as a secondary device and the role of the second device is configured as a primary device).
Claim 8. Xu shows the system of claim 7, wherein upon detection of a change from the first situation to the second situation, switching from system providing the electrical power to the device to the device providing the electrical power to the system ([0059]: the second device at a relatively high battery level can charge the first device at a relatively low battery level. If the first device is a device at a relatively high battery level, the user of the first device may determine that the role configuration information is maintaining the role information that is of the first device and the second device during establishment of the first USB connection).
Claim 9. Xu shows the system of claim 1, wherein the electrical power is sent to two or more devices components on a receiving side (fig. 1: input modules 124 and 125).
Claim 14. Xu shows the system of claim 1, wherein the system comprises a direct current/direct current converter coupled to the first connector to convert a voltage on the cable to an internal supply voltage level of the system (fig. 4: VDD supply).
Claim 15. Xu shows the system of claim 1, wherein the device comprises a direct current/direct current converter configured to convert an internal supply voltage of the device to a voltage to be provided via the cable (fig. 4: via USB Type-C socket).
Claim 16. Xu shows the system of claim 1, wherein the device comprises a power supply to be connected to a mains power (fig. 4: VDD supply).
---------- ---------- ----------
Claim 20. Xu shows a system (fig. 1), comprising:  	a connector (fig. 4: USB Type-C socket output), a communication circuit coupled to the connector (fig. 4: Type-C controller), and  	a voltage converter coupled to the connector (fig. 4: USB Type-C socket) and configured to  	generate an internal supply voltage supplying the CC1 or CC2 pin of the USB Type-C interface 112 is configured to implement a configuration channel function defined in the USB Type-C specification and a function stipulated in the USB power delivery), wherein the voltage is supplied ([0041]: the device 11 0 may supply power to a secondary device), via a universal serial bus Type-C cable, to a device that is physically separate from the system (fig. 1: device 110 Type-C controller 113 connects to device 120 processor 121 via USB cable 130).Xu does not expressly describe the internal supply voltage supplies a “residential gateway” device.Tew teaches feature of gateway device being supplied by an internal supply voltage (FIGS. 1 and 2; [0037]: a wireless charger 160 for wirelessly charging the personal electronic device 170, other embodiments in which the vehicle media system 100, 100’ is configured for wired charging are contemplated… the wireless charger 160 is replaced by a USB plug or interface assembly containing a USB plug, such as the interface device wherein the contents of which are incorporated herein by reference, but the media hub 130, 130’ still retains the gateway 180 functionality).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hub features as taught by Tew in the system of Xu to facilitate power supply to vital parts of the device(s).
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of Gerber et al (US 2017/0109311 A1).
Claim 10. Xu shows the system of claim 9; Xu does not expressly describe wherein the electrical power is sent to two or more devices components via a hub on the receiving side.Gerber teaches feature of electrical power is sent to two or more devices components via a hub on a receiving side (fig. 1 and [0023]: USB split cable 200 configured to support point-to-multipoint USB connections without using the conventional USB hub 100).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hub features as taught by Gerber in the system of Xu to improve mobility of a USB host while reducing costs and power consumption associated with a USB hub.
 	Claims 11, 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of Srivastava (US 2017/0286360 A1).
Claim 11. Xu shows the system of claim 1; Xu does not expressly describe wherein a supplier of the electrical power may include one or more configuration channels to control a multiplexer for selecting one or more power signals.Srivastava teaches feature of controlling a multiplexer for selecting one or more power signals ([0021]: to enable a guest protocol over USB, pins in the USB system may be connected to high speed switches to act as multiplexers (muxes) on the data plus (DP) and data minus (DM) signal paths; [0029]).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement feature as taught by Srivastava in the system of Xu to facilitate a connected device to interact with a host through any number of guest protocols.
Claim 12. Xu, modified by Srivastava, shows the system of claim 11, wherein the one or more power signals may be sent over a high-speed pin or channel, wherein the one or more configuration channels indicate which channel and/or timing to use for the one or more power signals (Srivastava, [0019]: repeaters may be electronic components that are to convert a USB signal into another signal, and transmit it over some medium such as Cat 5 cables, Wireless (802.11 g) bands, or a Fiber Optic medium).
Claim 13. Xu shows the system of claim 1; Xu does not expressly describe wherein the system and the device are configured for the communicating of data using an Ethernet type protocol.Srivastava teaches Ethernet type protocol data communication ([0019]: Cat 5).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Ethernet type protocol feature as taught by Srivastava in the system of Xu to facilitate a connected device to interact with a host through any number of guest protocols.
Claim 17. Xu shows the system of claim 1; Xu does not expressly describe wherein the device includes a fiber termination unit.Srivastava teaches feature of fiber unit ([0019]: Fiber Optic medium).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the fiber unit as taught by Srivastava in the device of Xu to facilitate a connected device to interact with a host through any number of guest protocols.
Claim 19. Xu, modified by Srivastava, shows the apparatus of claim 18 further comprising a multiplexer separating data communication through the connector (Srivastava, [0021]: to enable a guest protocol over USB, pins in the USB system may be connected to high speed switches to act as multiplexers (muxes) on the data plus (DP) and data minus (DM) signal paths; [0029]).
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Seo, US 2017/0017283 A1: a display apparatus and a control method of the same, and more particularly to a display apparatus that supplies higher power than before to a connected external apparatus so as to more quickly charge the external apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        27th September 2022